DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 10/12/2022 have been entered. Any objection\rejections from the previous office action filed 4/12/2022 not addressed below has been withdrawn.
Claim Objections
The claims are objected to because of the following informalities:  there is a recitation between claims 25 and 26 that claims 29-31 are canceled. This is believed to be a typographical error, however appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-27,32-36,38,41,43-44,46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unger et al. (WO 2017/190108) in view of Blenke et al. “Strategies for the Activation and Release of the Membranolytic Peptide Melittin from Liposomes Using Endosomal pH as a Trigger”, Bioconjugate Chem. 2017, 28, 574−582, in view of Gibson et al. “Novel Solid-Phase Synthesis of Azapeptides and Azapeptoides via Fmoc-Strategy and Its Application in the Synthesis of RGD-Mimetics”, J. Org. Chem. 1999, 64, 7388-7394, for the reasons set forth in the previous office action filed 4/12/2022.
Claims 25-27,32-36,38,41,43-44,46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blenke et al., cited above, in view of Gibson et al., cited above, for the reasons set forth in the previous office action filed 4/12/2022.
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
Applicants assert the references do not teach the claimed limitations of a BLA architecture with bimodal PEGylated surface where two different size PEGs are used and the longer PEG stratifies into an overbrush that cloaks the azido functionalized ligand. Applicants assert the BLA architecture cloaks the ligand and shields it from protein interactions yet allows the ligand to be revealed by acoustic radiation. Thus binding does not occur between ligand and cognate receptor until acoustic energy is applied. Applicants assert the references are silent with respect to the use of acoustic energy and BLA architecture to protect the payload from protein interactions. Instead applicants assert Unger is drawn to binding affinity to VCAM-1 protein to enhance plaque detection by ultrasound. Applicants assert the Blenke reference is drawn to pH releasable lytic peptides. As such applicants believe these references are at cross purposes to their invention and there would be no motivation to alter these references such that they protect the payload and release them by ultrasound radiation.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the BLA architecture protects the ligand from proteins and is transiently revealed by ultrasound) are not recited in the rejected claim(s), 25-27,32-36,38,41,43,46-48.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly the feature of protecting the ligand with said ligand being revealable by ultrasound radiation are mere functional properties that would be met by a microbubble within the scope of the claims. The result is nothing more then the natural result of following the guidance in the references and adjusting PEG with variable monomer length. As noted by Unger the MW of PEG is actually an average of several different lengths, naturally some will be longer than others. Applicants have not established the criticality of their selection by comparing data to the closest prior art. Note the only difference recited in the claims from the primary references is the selection of two different PEGs of different MW and length. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 /JAMES W ROGERS/            Primary Examiner, Art Unit 1618